Citation Nr: 1718037	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  15-00 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease, status-post stent placement (hereinafter referred to as "CAD").


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to June 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case has since been transferred to the RO in Huntington, West Virginia.  The December 2010 rating decision on appeal denied service connection for CAD.

When the Veteran initiated this claim he was represented by the Maryland Department of Veterans Affairs (MDVA); however, in 2015, he executed a new power-of-attorney in favor of Vietnam Veterans of America, which effectively revoked MDVA's representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is necessary to schedule the Veteran for a videoconference hearing.

In his January 2015 VA Form 9, the Veteran requested a VA Central Office hearing in Washington, D.C.  As such, a hearing was scheduled for April 19, 2017, of which the Veteran was notified on March 3, 2017.  However, on March 15, 2017, prior to the scheduled hearing, the Veteran requested, in writing. a videoconference hearing at the Regional Office instead.  See 38 C.F.R. §§ 20.700, 20.703 (2016).

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  Notify the Veteran and any representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  

Once he has been afforded this requested hearing, or in the event he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




